NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  WALTER PERREIRA DUARTE,                                      Civil Action No.: 2:19-cv-1 1429

                             Plaintiffs,                                    ORDER
         V.

  HOME DEPOT U.S.A., INC., et al.,
                             Defendants.

CECCHI, District Judge.

       This matter comes before the Court on the motion of Plaintiff (“Motion”) to remand this

matter to state court for deficiency pursuant to 2$ U.S.C.   § 1446(b)(1). (ECF No. 3). Defendant
opposed the motion. (ECF No. 4). On August 2, 2019, Magistrate Judge Mark falk issued a

Report and Recommendation (“R&R”) that the Motion be granted. (ECF No. 5). The deadline to

file objections to the R&R was August 16, 2019. No objections have been filed thereto.

       The Court has considered the submissions of the parties, and Judge Falk’s R&R, and for

substantially the same reasons stated therein:

       ITlSonthis                 dayof                                             ,2019,

       ORDERED this Court adopts Judge Falk’s August 2, 2019 R&R (ECF No. 5) that

Plaintiffs motion to remand (ECF No. 3) be granted; and it is further

       ORDERED this action be remanded; and it is further

       ORDERED the Clerk of Court shall CLOSE the file in this matter.

       SO ORDERED.



                                                               CLAIRE C. CECCHI, U.S.D.J.
